 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    MARIA E. SEGUEDA FLORES,                    Case No.: 18cv2839-LAB (MSB)
12                                 Plaintiff,
                                                  ORDER OF DISMISAL
13    v.
14    MECHANICS BANK, et al.,
15                            Defendants.
16
17         The Court ordered Plaintiff to show cause why this action should not be
18   dismissed. If Plaintiff failed to show cause, the Court cautioned, this action would
19   be dismissed. Plaintiff has not filed any response. Claims against Defendants
20   Mechanics Bank and Lincoln Financial Services are DISMISSED WITHOUT
21   PREJUDICE and claims against Hy Cite Enterprises and Equifax Information
22   Services, LLC are DISMISSED WITH PREJUDICE. This action is DISMISSED
23   and the Clerk is directed to close the docket.
24         IT IS SO ORDERED.
25   Dated: April 2, 2020
26
27                                              Hon. Larry Alan Burns
                                                Chief United States District Judge
28

                                                 1
                                                                           18cv2839-LAB (MSB)
